Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonnefoy et al. 20190329891.
In viewing figures 1, 2 or 10, Bonnefoy discloses a closure assembly for an aircraft suite (10) comprising a flexible privacy panel (20, 102), bendable about a flexible hinge (22, 104) via a force so as to move out of an entryway plane to allow ingress and egress to and from said suite.  Said panel substantially comprising all the features of the claimed invention and operates similarly thereto, see paragraphs 46-48 and 56.  Therefore, the claimed invention is not patentably distinguishable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644